FILED
                            NOT FOR PUBLICATION                             AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



HARVEY RAY JOHNSON,                              No. 08-56330

               Petitioner - Appellant,           D.C. No. 2:08-cv-00824-MMM

  v.
                                                 MEMORANDUM *
JOSEPH NORWOOD, Warden; UNITED
STATES PAROLE COMMISSION,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                   Margaret M. Morrow, District Judge, Presiding

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Federal prisoner Harvey Ray Johnson appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2241 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Johnson contends that the United States Parole Commission was bound by

the hearing examiner’s recommendation to re-release him on parole. The hearing

examiner, however, only has the authority to make recommendations to the

Commission. See 28 C.F.R. § 2.23; Solheim v. Armstrong, 859 F.2d 755, 758 (9th

Cir. 1988). The Commission’s decision to continue Johnson to his expiration date

was not “arbitrary, irrational, unreasonable, irrelevant, or capricious.” Walker v.

United States, 816 F.2d 1313, 1316 (9th Cir. 1987).

      Johnson also contends that the Commission improperly extended his

expiration date when it did not give him credit for time spent on parole and in state

custody. There is no rule “that accords a prisoner credit against a federal sentence

for time served in a state prison on a state charge.” Raines v. U.S. Parole Comm’n,

829 F.2d 840, 843 (9th Cir. 1987) (per curiam). Moreover, the Commission did

not abuse its discretion by forfeiting the time Johnson spent under parole

supervision. See Meador v. Knowles, 990 F.2d 503, 506-07 (9th Cir. 1993).

      AFFIRMED.




                                          2                                    08-56330